              Case 2:20-cr-00092-JCC Document 344 Filed 12/23/20 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   UNITED STATES OF AMERICA,                             CASE NO. CR20-0092-JCC
10                            Plaintiff,                   ORDER
11          v.

12   RUTH MELISA GOMEZ-MARENTES,

13                            Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to modify the
16   conditions of her pretrial release (Dkt. No. 338). Having thoroughly considered the motion and
17   the relevant record, the Court hereby GRANTS the motion and MODIFIES the condition
18   regarding Defendant’s contact with co-Defendant Luis Castillo-Barragan to read as follows:
19          Defendants Ruth Melisa Gomez-Marentes and Luis Castillo-Barragan may have
            contact with each other but may not reside together or communicate with each
20          other about the pending case.
21
            DATED this 23rdday of December 2020.
22

23

24

25
                                                        A
                                                        John C. Coughenour
26                                                      UNITED STATES DISTRICT JUDGE


     ORDER
     CR20-0092-JCC
     PAGE - 1
